Exhibit Execution Copy THE GEMINI SUEZMAX POOL POOL AGREEMENT INDEX 1. DEFINITIONS AND INTERPRETATIONS 4 2. SCOPE OF ACTIVITIES AND COMMENCEMENT 6 3. POOL VESSELS 7 4. TERMS OF ENTRY 8 5. OWNERS AND QUALIFYING CHARTERS 8 6. FIRST ON HIRE AND VESSELS CHARTERED BY PARTICIPANTS 9 7. NOTIFICATION OF NEW POOL VESSELS 9 8. INSURANCE 10 9. ADDITIONAL POLLUTION LIABILITY INSURANCE 11 10. TECHNICAL MANAGEMENT 11 11. AGENCY 11 12. COMMERCIAL MANAGEMENT 11 13. INDEMNITY, LIABILITY AND SECURITY 13 14. CALCULATION OF POOL NET REVENUE, GROSS POOL REVENUE AND POOL EXPENSES 13 15. HIRE/WORKING CAPITAL 15 16. ON AND OFF HIRE AND VETTING 16 17. FINANCIAL STATEMENTS/ACCOUNTS, AUDIT AND REIMBURSEMENT OF POOL EXPENSES 18 18. CASH MANAGEMENT 18 19. PARTICIPANTS' MEETINGS 19 20. NEW PARTICIPANTS AND NEW POOL VESSELS 19 21. WITHDRAWAL 20 22. WINDING UP OF THE POOL 21 23. DEFAULT 22 24. RIGHTS ON TERMINATION AND WITHDRAWAL 23 25. FORCE MAJEURE CLAUSE 23 2 26. COMPETITION 23 27. CONFIDENTIALITY 23 28. ASSIGNMENT 23 29. NOTICE 23 30. ARBITRATION 25 31. NO PARTNERSHIP 25 32. GOVERNING LAW 25 THE SCHEDULES SCHEDULE A: PARTICIPANTS AND INITIAL VESSELS SCHEDULE B: PARTICIPATING CHARTER SCHEDULE C: DISTRIBUTION KEY/POOL POINTS SCHEDULE D: ACCESSION AGREEMENT 3 AMENDED & RESTATED POOL AGREEMENT re the Gemini Tankers Suezmax Pool This amended and restated pool agreement (the "Pool Agreement") was originally entered into and became effective as of the 1st day of December 2003 between the participants named therein (the "Original Pool Agreement") and is, on this1stday of January 2009, amended and restated by and between: 1. GEMINI TANKERS LLC, a limited liability company organized and existing under the laws of the Marshall Islands (the "Pool Manager"), which is a wholly owned subsidiary of Teekay Corporation; 2. TEEKAY CHARTERING LTD., KOENIG & Cie. GMBH & CO and HYUNDAI MERCHANT MARINE (EUROPE) LTD.; and 3. FRONTLINE CHARTERING SERVICES, INC. ("FCS") (hereinafter collectively referred to as the "Parties" and, individually, as a "Party") WHEREAS: (A) The Pool Manager together with the other participants to the Original Pool Agreement established a pool of modern, double hulled tankers of the Suezmax type ("Suezmax Vessels") on the terms of the Original Pool Agreement. (B) Immediately prior to the entering into of this Agreement, the participants in the Pool (as defined below) under the Original Pool Agreement were Teekay Chartering Ltd., Koenig & Cie. GMBH & Co. and Hyundai Merchant Marine (Europe) Ltd. (hereinafter referred to as the “Original Participants”). (C) The Suezmax Vessels allowed to participate in the Pool (as defined below) as of the date hereof are those that are of more than 140,000 DWT, have marine diesel engines and are constructed with centerline bulkheads ("Qualifying Vessels"). (D) The Pool is commercially operated by the Pool Manager which employs the vessels in the Pool under COAs (as defined below) and Transportation Contracts (as defined below). (E) FCS has decided to join the Pool with its fleet of Suezmax Vessels. (F) The Participantsare, as of the date hereof, owners of or have effective operational control of the Suezmax Vessels listed under their respective names in Schedule A hereto and have agreed to participate in the Poolon the terms and conditions as set out herein below. 4 NOW THEREFORE IT HAS BEEN AGREED AS FOLLOWS: 1. DEFINITIONS AND INTERPRETATIONS "Accession Agreement" has the meaning ascribed to it in Clause 20. "Affiliate" means any company or other entity directly or indirectly under the Control of or under common Control with any Participant. "COA" means a contract with a particular charterer or shipper for a number of voyages, with each single voyage or contract of carriage being performed by a Pool Vessel after nomination by the Pool Manager thereof to perform such lifting. "COFR" means a Certificate of Financial Responsibility. "Commencement Date" means, in relation to the Original Participants, the date each of them became a member of the Pool and 1st January 2009 in relation to FCS. "Control" means the ability of one entity in relation to another (by direct or indirect means) (i) to control the casting of fifty percent (50%) or more of the votes exercisable at an annual general meeting (or its equivalent) of the entity (or, if there are no such rights ownership of fifty percent (50%) or more of the equity share capital of such entity); or (ii) to determine the composition of a majority of the board of directors (or the equivalent of such entity) or (iii) to ensure that the affairs of that entity are conducted substantially in accordance with its wishes. The expression "entity" includes any company, body corporate, foundation, trust, stiftung or partnership, whether or not having legal personality. "Controlled Vessel" means a Qualifying Vessel which is in the ownership of (and has not been time or bareboat chartered out for a term of more than one year) or is on time or bareboat charter to a Participant or its Affiliate. "Distribution" means the entitlement of the Participants to share in the Pool Net Revenue. "Distribution Key" is the method for division of the Pool Net Revenue as described in Clause 15.1 and Schedule D and as determined from time to time under Clauses 15.2 and "Financial Statements" means a balance sheet, an income statement and a statement of sources and uses of funds of the Pool, all to be provided on an accrual basis in respect of each calendar month, each calendar quarter and each calendar year. "First On Hire" is defined in Clause 6.1 below. "Hire" means the payments made to a Participant in respect of a Pool Vessel. "Initial Vessel" or “Initial Vessels” has the meaning ascribed to it in Clause 3.1. "New Vessel" or “New Vessels” has the meaning ascribed to it in Clause 3.1. "Off Hire" has the meaning ascribed to it in Clause 16.2. "On Hire" has the meaning ascribed to it in Clause 16.1. 5 "Owner / Owners" is / are the disponent owner / owners of a Pool Vessel. "Participants" means the Original Participants and FCS, the particulars of which are set out in Schedule A and "Participant" shall mean any one of them. "Participating Charter" is the Shell-time 4 charter party terms, as amended in the form of Schedule B attached. "Pool" is the pooling of time charter hire, voyage receipts earned by and expenses incurred by the Pool Vessels to be distributed to the Participants as Hire in accordance with this Agreement. "Pool Accounts" means the accounting records in relation to Pool Gross Revenue, Pool Expenses, Pool Net Revenue and Financial Statements in respect of all Pool Vessels for the period reviewed, including all payments of Hire and/or Distributions. "Pool Expenses" has the meaning ascribed to it in Clause 14.1.2. "Pool Gross Revenue" is the earnings of the Pool Vessels as defined in Clause 14.1.1. "Pool Manager's Account" means any bank account opened by the Pool Manager and designated as a bank account in the name of the Pool Manager for the receipt of Working Capital, the payment of Pool Expenses and the receipt of Pool Gross Revenue. "Pool Net Revenue" is Pool Gross Revenue less Pool Expenses as more particularly described in Clause "Pool Vessel" is a Qualifying Vessel having entered service under this Agreement. "Pool Year" shall be each calendar year during the term of this Agreement. "Qualifying Charter" has the meaning ascribed to it in Clause 5.2. "Qualifying Vessel" has the meaning ascribed to it in paragraph C of the preamble, but shall exclude all Suezmax size shuttle tankers owned or controlled by Teekay Corporation that are primarily engaged in the shuttle tanker trade. "Required Vessel" means any vessel which is required to be entered in the Pool under Clause "Responsible Participant" means in relation to each Pool Vessel, the Participant responsible for entering the same in the Pool. "Subcontractor" means a subcontractor appointed under Clause 12.3. "Substitute Vessel" is a Qualifying Vessel provided to the Pool Manager in place of a Pool Vessel, which shall be acceptable to the Pool Manager (such approval not to be unreasonably withheld), and which shall then become a Pool Vessel. "Suezmax Vessels" has the meaning ascribed to it in paragraph A of the preamble. "Transportation Contracts" means any time or voyage charter party, single voyage or other contract or arrangement other than a COA under which the Pool Vessels are chartered out. 6 "Working Capital" has the meaning ascribed to it in Clause 18.1. 2. SCOPE OF ACTIVITIES AND COMMENCEMENT 2.1. The purpose of this Agreement is to establish a common marketing and commercial operation and employment of the Pool Vessels for the purpose providing better services and more flexible transportation arrangements to customers worldwide requiring the services of Suezmax tankers and for the purpose of maximizing their earnings and minimizing the related expenses through improved scheduling and bulk buying of goods and services related to voyage expenses, all for the benefit of a flexible and efficient operation of the Pool Vessels. 2.2. The Participants are aware of the 25 September 2006 decision of the Competitiveness Council empowering the European Commission to apply EC Treaty competition rules to cabotage and tramp shipping by extending the scope of the competition implementing rules (Regulation 1/2003). The Participants have assessed the expected impact of this Agreement to the market for the employment of the Pool Vessels, and are of the opinion that this Agreement will not be in violation of the EC Treaty competition rules or other applicable competition rules, taking into consideration the additional flexibility and efficiencies the pool cooperation will bring, the number of Pool Vessels controlled by the Participants relative to the total number of Suezmax Vessels in the market and the ability of the Participants to take the Pool Vessels out of the Pool and to compete with the Pool. 2.3. The Participants have reviewed the European Commission’s final guidelines (the “Guidelines”) published July 2, 2008 on the application of competition rules to maritime transport and do not consider that the Pool violates these. If the Participants otherwise become aware that this Agreement potentially violates the Guidelines or other applicable competition rules, the Participants will immediately, in good faith, meet to negotiate such amendments to this Agreement as are deemed necessary to bring this Agreement in full compliance with the applicable competition rules, or, alternatively, forthwith terminate this Agreement in accordance with Article 22. 2.4. The Pool shall take effect on the restated and amended terms set forth herein as of the date all of the Participants have executed this Agreement. 3. POOL VESSELS 3.1. Each Participant shall procure that the following vessels shall be entered in the Pool: 3.1.1. the Controlled Vessels listed against its name on Schedule A (the "Initial Vessels"); and 3.1.2. any Qualifying Vessel which, at any future time, becomes a Controlled Vessel (the "New Vessels"). 7 3.2. The Pool Manager agrees to accept all Required Vessels into the Pool. 3.3. The Pool Manager may, at any time after the Commencement Date, fix any Required Vessel for operation after the date the Required Vessel becomes a Pool Vessel. 3.4. Following the Commencement Date, a Required Vessel shall become a Pool Vessel upon dropping its last outward sea pilot free of cargo and slops with approximately 3000 metric tons of bunkers on board, or when the Required Vessel is within 20 days steaming (at 15 kts) from the load port in the natural load port area for a new cargo or the load port in the natural load port area for a new cargo or the load port nominated by the Pool Manager for its first voyage as a Pool Vessel, whichever is the nearest. Each New Vessel shall enter the Pool with a value of approx. 3000 mt of bunkers. Any difference from this standard and the actual value of bunkers on board on its delivery, to the Pool shall be added to or subtraded from the Working Capital, cfr. Clause 15.6, save that should the New Vessel have less than approx. 2,000 mts of bunkers on board, the Pool Manager has the right to refuse to enter the Vessel into the Pool until such time as bunker quantities are within the provisions of this clause. 3.5. Each Participant shall, in relation to each Pool Vessel of which it is the Responsible Participant: 3.5.1. maintain the Pool Vessel in a seaworthy condition and to the technical and operational standards set forth in the Participating Charter, the OCIMF and HVPQ, obtain and maintain all required ISM Certificates and keep the Pool Vessel classed with a classification society that is a member of IACS; and 3.5.2. obtain and maintain the minimum number of vettings at the intervals stated in the Participating Charter throughout the period it is a Pool Vessel. The Pool Manager shall advise Participants which vetting approvals are necessary. The responsibility for obtaining and maintaining the vetting shall be that of the Participant. 4. TERMS OF ENTRY 4.1. Each Pool Vessel shall be entered in the Pool on the terms of: 4.1.1. the Participating Charter, subject to such reasonable modifications in relation to trading range, etc as the Responsible Participant proposes and the Pool Manager accepts before the Vessel becomes a Pool Vessel (such acceptance not to be unreasonably withheld), and 4.1.2. an OCIMF HVPQ and required vetting approvals (cfr. Clause 3.5.2) applicable to the Pool Vessel; but such documents shall not constitute a charter between the Responsible Participant and the Pool Manager. The OCIMF HVPQ shall be initialled by the Responsible Participant for each Initial Vessel before the Commencement Date. 4.2. Each Participant shall, in relation to all Pool Vessels for which it is the Responsible Participant, perform or cause to be performed, the obligations of the Owner under the documents referred to in Clause 4.1. 8 4.3. If a Participant or an Affiliate of a Participant acquires a Suezmax Vessel built without a centreline bulkhead, such Participant will, upon receipt of the consent of the Pool Manager, contract with the Pool Manager for the commercial management of such Suezmax Vessel, with earnings flowing directly back to the Participant, but such Suezmax Vessel shall not be entered in the Pool. 5. OWNERS AND QUALIFYING CHARTERS 5.1. A Pool Vessel must at all times be owned by or bareboat- or time chartered to a Participant or an Affiliate of a Participant. The Participant's control over a Pool Vessel shall be such that the Participant is in a position to comply with its obligations under this Agreement and the Participating Charter in relation to such Controlled Vessel. For each Initial Vessel and New Pool Vessel (when the same is notified under Clause 7.1), the Participant shall be required to demonstrate to the Pool Manager that this condition is satisfied and, in the event a Controlled Vessel is chartered-in, the date that the relevant charter shall expire. 5.2. The terms of any charterparty to which an Initial Vessel is subject, or a charterparty, the entry into which would result in a vessel becoming a Required Vessel (a "Qualifying Charter"), shall be provided to the Pool Manager. A Participant needs not disclose any terms of a Qualifying Charter which are commercially sensitive and which are not inconsistent with the terms of this Agreement or the Participating Charter, do not materially restrict the commercial employment of the Required Vessel in the Pool and which are not necessary to be known by the Pool Manager in order to enable it to observe the terms of the Qualifying Charter, to the extent relevant to it. 5.3. For the avoidance of doubt, a charter between a Participant and its Affiliate(s), or between Affiliates of a Participant, shall not be a Qualifying Charter, but the Responsible Participant shall provide the terms of the same to the Pool Manager to the same extent as provided in Clause 5.2 and no such charter shall be inconsistent with the terms of this Agreement or the Participating Charter, or materially restrict the commercial employment of a Pool Vessel in the Pool. 5.4. Each Participant shall ensure, in relation to each Pool Vessel of which it is the Responsible Participant, that any mortgage or other security (including in relation to a Pool Vessel's earnings or insurances. etc) (a "Restricted Mortgage") is not inconsistent with the terms of this Agreement or the Participating Charter and does not materially restrict the commercial employment of the Pool Vessel in the Pool (except to the extent usual in ship finance transactions) and shall provide the Pool Manager with details of the Restricted Mortgage sufficient to enable it to observe the terms of the same to the extent relevant to it. 6. FIRST ON HIRE AND VESSELS CHARTERED BY PARTICIPANTS 6.1. First On-Hire 6.1.1. Initial Vessels and New Vessels shall first come On Hire from the date and time each becomes a Pool Vessel in accordance with Clause 3.4, provided the Initial Vessel or New Vessel has completed at least 1 full SIRE inspection during cargo operations and is acceptable to at least two major oil companies, without any limitations or qualifications, (cfr. clause 51 of the Participating Charter). 9 6.1.2. The Pool Manager has the right to waive the above requirement at its discretion. 6.1.3. Each Participant is required to provide sufficient evidence to the satisfaction of the Pool Manager that each Pool Vessel for which it is the Responsible Participant complies with the requirements of Clause 6.1.1. 6.2 Vetting The Pool Manager shall have the option to communicate directly with the vetting department of all major oil companies in relation to the Pool Vessels on any vetting or vessel acceptance issue relevant thereto, always keeping the Owner’s management in copy of all such communication. Responsible Participants and/or their managers will provide the Pool Manager with written authorization to communicate with all the major oil companies' vetting departments on any vetting or vessel acceptance issue for each Pool Vessel.The Pool Manager shall not have the authority to incur any additional expense for the relevant Owner. All issues requiring corrective action shall be dealt with by such Owner. The Responsible Participant will, in relation to each Pool Vessel, provide a complete status of major oil company acceptances for the same in a format provided by the Pool Manager within the first five business days of each month. 7. NOTIFICATION OF NEW POOL VESSELS 7.1. Specification of date of commencement No later than the date when a Qualifying Vessel becomes a Required Vessel, the relevant Responsible Participant shall notify the Pool Manager in writing ("Proposal Notice") specifying the date on which the relevant Qualifying Vessel is expected to become a Pool Vessel under Clause 3.4. 7.2. Information concerning a proposed New Vessel A proposing Participant shall provide the Pool Manager in a timely manner with all such information and documents as the Pool Manager shall reasonably require to enable it to commercially manage and market a New Vessel. 7.3. Conditions of entry The Responsible Participant shall, in respect of each New Vessel, supply the required vetting approvals, cfr. Clause 3.5.2 and the OCIMF HVPQ to the Pool Manager required by Clause 4.1.2 before it becomes a Pool Vessel. 10 8. INSURANCE 8.1. The Participants insurance cover Each Participant shall, in relation to all Pool Vessels for which it is the Responsible Participant, keep such Pool Vessels insured for its own account in accordance with standards consistent with prudent first class owners of Qualifying Vessels. Such insurances shall include Hull & Machinery, P & I, Excess Pollution Liability insurance in the maximum amount per incident as is then facilitated through members of the International Group of P & I Clubs, War Risk Insurance and, as applicable, extra War Risk Insurance. The Pool Manager shall be co-insured under the Participants' insurance policies to the extent permitted by law and insurance company (P & I) rules without being jointly liable for calls or premiums. Each Participant shall provide the Pool Manager with confirmation of such co-insurance cover. The benefit of the Participants' P&I insurance in respect of the Pool Vessels shall be extended to the Pool Manager and any agent or sub-agent of the Pool Manager (on the basis commonly referred to as "misdirected arrow" cover) to the extent such policies allow such extensions without payment of extra premium provided that such extension shall (i) be subject to the same limitation on recovery and (ii) shall be confined to those liabilities incurred by the Pool Manager and any agent or sub-agent of the Pool Manager for which the Participants would have been similarly held liable if a third party claim had been pursued against the relevant Participant. To the extent such extension shall be available only upon payment of extra premium, such premium shall be payable as a Pool Expense. 8.2. The Pool Manager's insurance cover The Pool Manager may take out any additional insurance cover in respect of the Pool Vessels in its own name with premiums for such additional insurance to be for the account of the Pool. Such additional insurance may include, but shall not be limited to, professional indemnity, P&L freight, demurrage and defense, charterers' liability, loss of bunkers, freight insurance, loss of hire / loss of earnings. The Pool Manager will submit a request for such additional insurance cover to the Participants, whose consent to the request shall not unduly be withheld. The Pool Manager will provide relevant documentation upon request from the Participants. 9 ADDITIONAL POLLUTION LIABILITY INSURANCE 9.1. Each Participant shall provide a COFR at its own expense for calls into the United States. 9.2. Any additional insurance premium or insurance cost in respect of pollution liability, which are charged on a per call basis and are not covered by Worldscale, shall be rebilled directly to the charterer of a Pool Vessel which incurs the same, always in accordance with Clause 59 of the Participating Charter. 11 10. TECHNICAL MANAGEMENT Each Participant shall be fully responsible for the technical management of its Pool Vessel(s). Technical management shall include (but not be limited to) all matters relating to seaworthiness, master, officers and crew, crew administration, victualling, maintenance, drydockings and repairs of the Pool Vessels for which the Participant is the Responsible Owner, provision of lube oils, stores and spare parts required for operation of the Pool Vessel, compliance with class requirements and compliance with requirements from other relevant authorities. 11. AGENCY 11.1. The Pool Manager shall have sole authority to fix employment of the Pool Vessels from the Commencement Date and the Participants shall not, in any manner, withdraw or derogate from such authority. If a Pool Vessel is Off Hire for vetting or any other reason, the Pool Manager shall still have authority to fix the same. 11.2. Subject to the terms of this Agreement, the Pool Manager shall have authority to commit each Pool Vessel to any Transportation Contract or COA (not exceeding 12 months in duration) which is consistent with the terms of the documents referred to in Clause 4.1 applying to that Pool Vessel. 11.3. The Pool Manager shall enter into each Transportation Contract as agent only. The principal who shall be disclosed shall be the Responsible Participant for the Pool Vessel(s) which are the subject of such Transportation Contract. 11.4. The Pool Manager shall enter into COAs as principal. 12. COMMERCIAL MANAGEMENT 12.1. The Pool Manager's position The Pool Manager shall manage the Pool. 12.2. The Pool Manager's services The services to be provided by the Pool Manager include, but are not limited to the following: 12.2.1. marketing of the services of the Pool Vessels including market research, trade forecasting and market planning; 12.2.2. drawing up and handling the performance of Transportation Contracts and COAs (not exceeding 12 months in duration), issuing instructions to masters, scheduling the Pool Vessels, allocation of cargo space, arrangement of agencies, tugs, lighterage, bunkers, cargo and freight insurance (if and when required) and all other matters relating to the commercial operation of the Pool Vessels.; 12.2.3. the payment and collection of the expenses and revenues relating to the commercial operation of the Pool Vessels; 12 12.2.4. the budgeting, accounting and reporting relating to the commercial operation of the Pool Vessels; and 12.2.5. the coordination of the handling of any post fixture claims. 12.3. Subcontractors The Pool Manager may appoint a subcontractor or subcontractors (each a "Subcontractor") for the purpose of performing parts of its obligations hereunder. Such Subcontractor will, thereafter, perform certain day to day operations, bookkeeping and/or other matters for and on behalf of the Pool Manager. The Pool Manager will advise the Participants of such appointment and will provide for time to receive Participants' remarks. When a Subcontractor is a subsidiary of the Pool Manager, such notice shall not be required. 12.4. Ancillary Contracts The Pool Manager may, for its own risk and account, enter into any contracts required for the operation, promotion and marketing of the Pool. 12.5. Management Fee and Commission The Pool Manager shall be entitled to a management fee of USD 275 per day per Pool Vessel, including any Off Hire periods and a commission of 1.25% on all gross freights paid in respect of the Pool Vessels as consideration for its services as manager of the Pool. The management fee shall be charged to the Pool by the Pool Manager monthly in advance. The commission will be deducted by the Pool Manager when gross freights are collected. 12.6. Claims and Deductions 12.6.1. Claims under any Transportation Contract for which a Pool Vessel has been nominated shall be handled by the Responsible Participant in conjunction with the Pool Manager. 12.6.2. In the event that a charterer makes a deduction (a "Deduction") from freight (or any other sum due in respect of a Transportation Contract or COA), then the Pool Manager may request from the Responsible Participant for the relevant Pool Vessel all details of the claim in respect of which the Deduction is made. If the Deduction is caused by the breach by the Responsible Participant for the relevant Pool Vessel of the Participating Charter or of this Agreement, or otherwise by its negligence ("Participants Default"), then the amount of the Deduction (or such lesser proportion of it as is attributable to the Participant's Default) (i) shall be deducted from the Responsible Participant's entitlement to Hire; and (ii) shall be deemed to have been received for the purposes of calculating Pool Gross Income. Any amount which is deducted under (i) shall be refunded to the Participant out of any subsequent recovery of the Deduction (and the balance of the recovery shall be Pool Gross
